MEMORANDUM**
Former federal prisoner Jimmy L. Get-tings appeals pro se the district court’s judgment denying his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see United States v. Navarro, 160 F.3d 1254, 1255 (9th Cir.1998), and we affirm.
Gettings contends that he received ineffective assistance of counsel in many respects throughout trial. We disagree. Gettings failed to show that but for these alleged errors, there was a “reasonable probability” that the outcome of trial would have been different. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent Gettings raises other contentions not certified for appeal, we construe his contentions as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
To the extent Gettings raises contentions for the first time on appeal, those are waived. See Belgarde v. Montana, 123 F.3d 1210, 1216 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.